DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JUAN J. WILLIAMS,
                              Appellant,

                                    v.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee of the
     INDYMAC INDX MORTGAGE LOAN TRUST 2004-AR12,
 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-AR12
   UNDER THE POOLING AND SERVICING AGREEMENT DATED
                   NOVEMBER 1, 2004,
                       Appellee.

                              No. 4D18-1135

                           [January 31, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502009CA004199XXXXMB.

   David Lloyd Merrill, West Palm Beach, for appellant.

  Neil P. Linden and Alexandra de Alejo of GrayRobinson, P.A., Miami, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.